Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of manslaughter in the second degree (Penal Law § 125.15 [1]). Supreme Court abused its discretion in admitting evidence defendant had planned to surgically remove his own testicles on the day of the homicide. Arguably, that evidence was marginally relevant to the state of mind of defendant and thus to the issue whether he acted recklessly (see, People v Leonardo, 89 AD2d 214, 218, affd 60 NY2d 683). The danger of undue prejudice to defendant, however, “far outweighed the minimal legitimate advantage which would accrue to the prosecution from disclosure to the jury” of his plan to remove his testicles (People v Ward, 62 NY2d 816, 818; see generally, People v Scarola, 71 NY2d 769, 777; People v Davis, 43 NY2d 17, 27, cert denied 435 US 998, rearg dismissed 61 NY2d 670). We conclude, however, that the error is harmless. The evidence of guilt is overwhelming and there is no significant probability that defendant would have been acquitted but for the error (see, People v Crimmins, 36 NY2d 230, 241-242; People v Santiago, 255 AD2d 63, 66, lv denied 94 NY2d 829). (Appeal from Judgment of Supreme Court, Monroe County, Ark, J. — Manslaughter, 2nd Degree.) Present — Green, J. P., Pine, Hurlbutt, Kehoe and Gorski, JJ.